                          Matthew Singer
                          Christopher J. Slottee
                          HOLLAND & KNIGHT LLP
                          420 L Street, Suite 400
                          Anchorage, Alaska 99501
                          Telephone: (907) 263-6300
                          Facsimile: (907) 263-6345
                          matt.singer@hklaw.com
                          christopher.slottee@hklaw.com

                                   Attorneys for Defendants
                                   City of Togiak and Teodoro Pauk

                                                IN THE UNITED STATES DISTRICT COURT

                                                       FOR THE DISTRICT OF ALASKA

                          RONALD OERTWICH,                           )
                                                                     )
                                         Plaintiff,                  )
                                                                     )
                                   v.                                )
                                                                     )
                          CITY OF TOGIAK and TEODORO                 )
                          PAUK, in his individual and official       )
                          capacities,                                )
                                                                     )
                                         Defendants.                 )      Case No. 3:20-cv-00018-SLG
                                                                     )

                            DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

                                   Pursuant to Federal Civil Rule 12(b)(6), Defendants City of Togiak (“City”) and

                          Teodoro Pauk (“Pauk,” and collectively, “Defendants”) move to dismiss: (1) all of

                          Plaintiff’s claims against Pauk; (2) Plaintiff’s claim for punitive damages against the City;

                          and (3) Plaintiff’s claim for injunctive relief against the City. This motion is supported by
  HOLLAND &
  KNIGHT LLP              a memorandum of law filed herewith.
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300
 Fax: (907) 263-6345
                          ///

                          #72611523_v1


                                Case 3:20-cv-00018-SLG Document 7 Filed 02/03/20 Page 1 of 2
                                 DATED at Anchorage, Alaska this 3rd day of February, 2020.

                                                                HOLLAND & KNIGHT LLP
                                                                Attorneys for Defendants

                                                                By:    /s/ Christopher J. Slottee
                                                                       Matthew Singer (ABA No. 9911072)
                                                                       Christopher J. Slottee (ABA No. 0211055)
                                                                       420 L Street, Suite 400
                                                                       Anchorage, Alaska 99502
                                                                       Telephone: (907) 263-6300
                                                                       Facsimile: (907) 263-6345
                                                                       matt.singer@hklaw.com
                                                                       christopher.slottee@hklaw.com



                                                           CERTIFICATE OF SERVICE

                                 I certify that on February 3, 2020, a true and correct copy of the foregoing document was

                          served via the Court’s CM/ECF electronically on the following counsel of record:

                                                Andy Pevehouse, ABA 0711099
                                                Gilman & Pevehouse
                                                130 South Willow Street, #3
                                                Kenai, AK 99611
                                                Email: alpevehouse@acsalaska.net


                                                                       /s/Christopher J. Slottee




  HOLLAND &
  KNIGHT LLP
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300
 Fax: (907) 263-6345      DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM                            PAGE 2 OF 2
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                            Case 3:20-cv-00018-SLG Document 7 Filed 02/03/20 Page 2 of 2
